DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasouli et al. (US 2009/0044816A10) in view of Zhuang et al. (US 2007/0000505A1).
Rasouli discloses  an additive assembly for a traditional or electric smoking device including beads and the like acting as a carbon adsorbent onto which carbon dioxide is adsorbed and further wherein the carbon dioxide is configured to be released into a inhalation stream used to enhance the users experience.  [0026] The carbon dioxide provides a "mouthfeel" effect similar to that of a carbonated soda (in contrast to a flat soda), thereby improving the taste of the smoking article.  In addition, carbon dioxide adsorbed on a carbon adsorbent can reduce the initial activity of the carbon adsorbent, due to the blocking of the smallest micropores, thereby preventing the removal of some aroma compounds.  In theory, the loading of carbon dioxide on activated carbon and/or a carbon molecular sieve in a filter may reduce the "carbon taste" some American smokers associate with carbon filtration.
[0051] Not wishing to be bound by theory, the increase in carbon dioxide is believed to be due to the ability of the carbon molecular sieve to absorb the carbon dioxide when the smoking article is charged, and also to the ability of the carbon molecular sieve to release the carbon dioxide due to the force of a puff.  In a preferred embodiment, the carbon molecular sieve material dried to less than about 2% water content is loaded with carbon dioxide under ambient temperature and pressure conditions.  For example, a gram of carbon molecular sieve material can be loaded with 70 mg to 80 mg of carbon dioxide.
Rasouli is therefore interpreted to disclose:
An additive assembly for an electronic vaping device (EVD), the additive assembly 12 comprising: an adsorbent material 18 including adsorbed carbon dioxide, the adsorbent material configured to release the carbon dioxide into a vapor based on at least a portion of the vapor adsorbing on the adsorbent material.  
Rasouli fails to explicitly disclose the adsorbent material further configured to generate heat based on the portion of the vapor adsorbing on the adsorbent material.


Zhuang discloses  an additive assembly for a traditional or electric smoking device similar to Rasouli’s device including beads or the like acting as an carbon adsorbent material used to enhance the users experience. Further Zhuang discloses :
[0081] Again, not wishing to be bound by theory, to the extent that mainstream smoke passing through the [adsorbent material] may produce heat (perhaps a heat from adsorption), the tobacco beads can be located adjacent the [adsorbent material] such that heat produced at the sorbent location may be used to supplement (promote) flavor release from the tobacco beads.  Additionally, it is envisioned that a catalyst (adsorbed to the adsorbent material) or other agent may be added to the cigarette filter at an upstream location (with or without the sorbent) so as to create an exothermic event (generate heat) as the mainstream smoke passes through the upstream location, whereby flavor release from the tobacco beads is enhanced. 
Zhuang is therefore interpreted to disclose: 	
An additive assembly {for an electronic vaping device (EVD)}, the additive 
assembly comprising: an adsorbent material the adsorbent material further configured to generate heat based on the portion of the vapor adsorbing on the adsorbent material. 
One of skill in the art would find it obvious to modify the Rasouli device to include an adsorbed catalyst at taught by Zhuang to generate exothermic heat to augment the flavor delivery of the Rasouli device.  In doing so one of skill in the art would arrive at Applicants claim:
	
1.  An additive assembly for an electronic vaping device (EVD), the additive assembly 12 comprising: an adsorbent material 18 including adsorbed carbon dioxide, 
the adsorbent material configured to release the carbon dioxide into a vapor based on at least a portion of the vapor adsorbing on the adsorbent material, the adsorbent material further configured to generate heat based on the portion of the vapor adsorbing on the adsorbent material.

2.  The additive assembly of claim 1, further comprising: a flavor material including a flavorant, the flavor material configured to release the flavorant into the vapor based at least in part on absorbing the heat generated by the adsorbent material. Both Rasouli and Zhuang disclose the use of a flavorant.  Zhuang explicitly discloses the use of a catalyst so as to create an exothermic event (generate heat) as the mainstream smoke passes through the upstream location, whereby flavor release from the tobacco beads is enhanced. 

 
3.  The additive assembly of claim 2, wherein the flavor material includes a plurality of beads, and each of the beads includes the flavorant.  Rasouli discloses in an embodiment, the sorbent is a carbon molecular sieve in the form of beads, granules, pellets, carbon molecular sieve on tow, and the like. Zhuang discloses in an embodiment, the sorbent is also flavor-bearing and comprises high urface area, activated carbon.  
 
4.  The additive assembly of claim 2, wherein the flavor material includes at least one botanical substance, and the at least one botanical substance includes the flavorant. Note that the tobacco can be interpreted as a botanical substance including flavorant. 
 
5.  The additive assembly of claim 2, wherein the additive assembly includes at least first and second additive structures, the first and second additive structures include at least one material of the adsorbent material and the flavor material, and the first and second additive structures at least 
partially define a boundary of at least one flow pathway between the first and second additive structures.  See figure 1 of Zhuang and Figure 3A of Rasouli
 
6.  The additive assembly of claim 1, wherein the adsorbent material is a plurality of adsorbent beads. Rasoulit discloses in an embodiment, the sorbent is a carbon molecular sieve in the form of beads, granules, pellets, carbon molecular sieve on tow, and the like.
 
7.  The additive assembly of claim 1, wherein the adsorbent material includes at least one of zeolite, silica, activated carbon, and molecular sieves. Rasoulit discloses in an embodiment, the sorbent is a carbon molecular sieve in the form of beads, granules, pellets, carbon molecular sieve on tow, and the like.
 
8.  An additive assembly for an electronic vaping device (EVD), the additive 
assembly comprising: a plurality of additive structures at least partially 
defining a boundary of at least one flow pathway between the plurality of 
additive structures, each additive structure of the plurality of additive 
structures including at least one material of an adsorbent material including 
adsorbed carbon dioxide and a flavor material, wherein the adsorbent material 
is configured to release carbon dioxide into a vapor based on at least a 
portion of the vapor adsorbing on the adsorbent material, and generate heat 
based on the portion of the vapor adsorbing on the adsorbent material, wherein 
the flavor material includes a flavorant, the flavor material configured to 
release the flavorant into the vapor based at least in part on absorbing the 
heat generated by the adsorbent material.   See claim 5, mutatis mutandis
 
9.  The additive assembly of claim 8, wherein the plurality of additive structures collectively at least partially define a plurality of flow pathways, the plurality of flow pathways having different orientations (See Fig. 7 of Rasouli) , such that the plurality of additive structures are configured to direct a vapor flowing through the plurality of flow pathways to change direction based on flowing through differently-oriented flow pathways.  
 
10.  The additive assembly of claim 9, wherein the plurality of additive structures are configured to direct the vapor flowing through the plurality of flow pathways to change direction based on flowing through differently-oriented flow pathways. See Fig. 7 of Rasouli
 
11.  The additive assembly of claim 10, wherein at least one flow pathway of the plurality of flow pathways is configured to direct the vapor flowing through the plurality of flow pathways to impinge on an outer surface of at least one additive structure of the plurality of additive structures.  Note that the use of beads will promote a multitude of pathways, some of which will be directed to impinge on an outer surface (e.g. tipping paper) of the additive structure.


Claims 12- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 2016/0120224A1) in view of Rasouli et al. (US 2009/0044816A10) Zhuang et al. (US 2007/0000505A1).

 	Mishra teaches in reference to claim:

12.  An e-vaping device 60a, comprising: a vaporizer assembly 70 configured to form a 
generated vapor;  and an additive assembly 100 in fluid communication 
with the vaporizer assembly;  and a power supply section 72 configured to 
selectively supply power to the vaporizer assembly 70. 
	Mishra does not disclose the specific additive assembly of claim 1. 
	One of skill in the art would find it obvious to use the additive assembly as taught by Rasouli and Zhuang and delineated above in the device of Mishra for the purpose of enhanced flavor delivery to the user based on the benefits taught by Rasouli and Zhuang. 
 
13.  The e-vaping device of claim 12, further comprising: a vaporizer assembly module and at least one additive module, the vaporizer assembly module being removably coupled to the at least one additive module, the vaporizer assembly module including the vaporizer assembly, the at least one additive module including the additive assembly. See Figure 2 of Mishra.
 
14.  The e-vaping device of claim 13, further comprising: a plurality of additive modules removably coupled together, each of the additive modules including a separate one of the adsorbent material and a flavor material, the flavor material including a flavorant, the flavor material configured to release the flavorant into the vapor based at least in part on absorbing the heat generated by the adsorbent material. Note Zhuang and Rasouli both disclose a plurality of additive modules.  The provision of “removability” is considered a design choice obvious to one of skill in the art for the purposes of convenience and user personalization. 
 
15.  The e-vaping device of claim 14, wherein the additive assembly includes at least first and second additive structures;  the first and second additive structures include at least one of the adsorbent material and the flavor material;  and the first and second additive structures at least partially 
define a boundary of at least one flow pathway between the first and second additive structures. See claim 5, mutatis mutandis
 
16.  The e-vaping device of claim 12, wherein the power supply section includes a rechargeable battery. Mishra teaches a rechargeable battery 72.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761